 



Exhibit 10.4.1
First Amendment
to
Newfield Exploration Company
2004 Omnibus Stock Plan
(As Amended and Restated Effective February 7, 2007)
     WHEREAS, Newfield Exploration Company (the “Company”) has heretofore
adopted the Newfield Exploration Company 2004 Omnibus Stock Plan (As Amended and
Restated Effective February 7, 2007) (the “Plan”) for the benefit of certain
employees of the Company; and
     WHEREAS, the Company desires to amend the Plan;
     NOW, THEREFORE, the Plan shall be amended as follows, effective as of
November 16, 2007:
     1. Paragraphs (d) of Section IX of the Plan shall be deleted and the
following shall be substituted therefor:
     (d) Settlement of Restricted Stock Units. Unless provided otherwise in a
Restricted Stock Unit Agreement, settlement of a vested Restricted Stock Unit
Award or, if an Award provides for partial vesting, the vested portion of such
Award shall be satisfied in a single payment or delivery of cash or shares of
Common Stock (as provided in the Restricted Stock Unit Agreement) on the second
business day after the Award or portion of the Award vests.
     2. As amended hereby, the Plan is specifically ratified and reaffirmed.

